                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS



CHRISTOPHER PIERCE,

                           Petitioner,

          v.                                    CASE NO. 19-3077-SAC

SAM CLINE,

                           Respondent.


                         ORDER TO SHOW CAUSE

     This matter is before the Court on a petition for habeas corpus

filed by a prisoner in state custody. Because petitioner challenges

the denial of parole, the Court liberally construes this matter as

a petition filed under 28 U.S.C. § 2241.

     Petitioner proceeds pro se, and the Court grants leave to proceed

in forma pauperis. The Court has conducted an initial review of the

petition under Rule 4 of the Rules Governing Section 2254 Cases; see

Rule 1(b)(allowing the district court to apply rules to petitions

filed under other sections) and enters the following order.
                              Background

     Petitioner was convicted in the District Court of Wyandotte

County in 1993. Following a parole hearing before the Kansas Prisoner

Review Board (KPRB) in August 2018, he was denied parole and was passed

to February 2020. The notice issued by the KPRB showed the denial was

based upon the serious nature and circumstances of his crime, his

criminal history, and disciplinary reports.
     Petitioner first sought relief in Case No. 18-3303-SAC, Pierce

v. Cline, alleging that he had been subjected to extortion in exchange

for parole. In that matter, the Court directed him to show cause why
the matter should not be dismissed due to his failure to exhaust state

court remedies and, upon his failure to show exhaustion, dismissed

the matter without prejudice.

     Petitioner next sought relief in Case No. 19-3033-SAC, Pierce

v. Cline, again alleging extortion. In that case, he submitted a copy

of an order entered by the Kansas Supreme Court on February 28, 2019,

summarily denying a petition for habeas corpus. In an Order to Show

Cause, the Court advised petitioner that the action was subject to

dismissal due to his failure to plead specific facts to support his

claim of extortion, that the notice prepared by the KPRB provided a

plausible basis for the denial of parole, and that Kansas state law

authorizes supervision fees to a maximum of $30.00 monthly. The Court

directed petitioner to show cause why the matter should not be

dismissed, and after reviewing his brief response, which alleged

taunting by other inmates and staff, dismissed the petition and denied

a certificate of appealability.

     Petitioner filed the present petition on April 30, 2019. The

petition states the sole ground for relief as “Evasive” (Doc. 1, pp.
9 and 14; Attach. 1, pp. 1-4). The Court construes the claim to refer

to the summary dismissal of his state habeas corpus action under filing

restrictions imposed in the District Court of Wyandotte County.

Petitioner again requests placement in the federal witness relocation

program, a remedy the Court previously advised him cannot be granted

by the Court.

                              Discussion

     To obtain habeas corpus relief, a petitioner must show that “[h]e
is in custody in violation of the Constitution or laws or treaties

of the United States.” 28 U.S.C. § 2241(c)(3). The core function of
the writ of habeas corpus is “to secure release from illegal custody.”

Preiser v. Rodriguez, 411 U.S. 475, 484 (1973).

     A petition filed under § 2241 is the proper means for a prisoner

to seek release on parole. See Palma-Salazar v. Davis, 677 F.3d 1031,

1037 n. 2 (10th Cir. 2012)(claims cognizable under § 2241 include “those

in which an individual seeks either immediate release from, or a

shortened period of physical imprisonment, i.e., placement on

parole….”)(citations omitted).

     The present petition does not present any new argument that

states a constitutional ground for relief from the denial of parole.

And, because petitioner’s second petition, Case No. 19-3033, was

dismissed on its merits, the present action is a successive

application for relief that is subject to dismissal. See Stanko v.

Davis, 617 F.3d 1262, 1269-70 (10th Cir. 2010)(holding that a district

court may refuse to consider a § 2241 petition that seeks to relitigate

claims that have been resolved or that could have been raised in a

previous petition).

     For these reasons, the Court will direct petitioner to show cause
why this matter should not be dismissed due to its successive nature

and due to his failure to present a claim of constitutional dimension.

The failure to file a timely response may result in the dismissal of

this matter without additional notice.

     IT IS, THEREFORE, BY THE COURT ORDERED petitioner’s motion for

leave to proceed in forma pauperis (Doc. 2) is granted.

     IT IS FURTHER ORDERED petitioner is granted to and including June

14, 2019, to show cause why this matter should not be dismissed.
IT IS SO ORDERED.

DATED:   This 28th day of May, 2019, at Topeka, Kansas.



                          S/ Sam A. Crow
                          SAM A. CROW
                          U.S. Senior District Judge
